DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/31/2022.  Claim 2 has been canceled and claim 19 has been added.  Claims 1, 3-11 and 19 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Jennifer Hanzlicek on 6/1/2022.

4.	The application has been amended as follows:
Claim 1, line 4, change “molecule” to -- molecular --.

Allowable Subject Matter

5.	Claims 1, 3-11 and 19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Wang et al. (US 2015/0152282).
	Wang et al. disclose an aqueous coating composition comprising a stable aqueous dispersion of polymer particles such as vinyl acetate, butyl acrylate or methacrylic acid having a pH of 5.6 or 6.4, and at least one colloidal silica having an average particle diameter ranging from 2 to 150 nm, wherein the coating composition can be applied to substrates including wood (claim 1, [0036], [0054], Table 3).  
	Thus, Wang et al. do not teach or fairly suggest the claimed aqueous coating composition for forming an anti-grain-puffing coating on a wood substrate, comprising: (a) an aqueous dispersion of polymeric particles, wherein the polymeric particles comprise polymer having an anionic hydrophilic group on its molecule chain, and the aqueous dispersion of polymeric particles has a pH of less than 7.0; and (b) an aqueous dispersion of nano-silica.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762